Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/2022 has been entered.
Claims 1, 6-10, and 12-22 are pending. Claims 14-17 are withdrawn from consideration as being drawn to a non-elected invention.
Response to Amendment
The previous rejections of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, is withdrawn in view of applicant's amendment.
Claims 1, 4, 10-13 and 18-22 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahn et al. (US 2013/0022811).
The previous rejections of claims 5-7 and 11 under 35 U.S.C. 103 as being unpatentable over Ahn et al. in view of Ou et al. (CN102621206) is withdrawn in view of applicant's amendment.
The previous rejections of claims 6-8 and 11 under 35 U.S.C. 103 as being unpatentable over Ahn et al. in view of Li et al. (Nano Energy, Volume 9, October 2014, Pages 1-14) is withdrawn in view of applicant's amendment.
The previous rejections of claims 9 and 11 under 35 U.S. C. 103 as being unpatentable over Ahn et al. in view of Lee et al. (US 20160064672) is withdrawn in view of applicant's amendment.
Election/Restrictions
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Kim on 3/22/2022.
The application has been amended as follows: 
Cancel claims 14-17.
Specification, page 2 of the US Publication (US2019/0131030), Table 2, the second column: Sheet resistance deviation (Ω/square) is changed to Sheet resistance (Ω/square).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6-10, 12, 13, and 18-22 are allowable over the prior art and for reasons set forth by applicant in the response filed 12/17/2021.  Specifically, the prior art fail to teach the claimed conductive composite structure wherein the thickness of the organic composite layer is 5 nm or less, the conductive composite structure has a sheet resistance deviation of about 8.3% or less, sheet resistance of about 500 to 1000 Ω/square, and a surface roughness of from 2 to 5nm.  When thickness of a conductive composite structure is within a controlled range, and the conductive composite structure have more consistent resistance characteristics, an electronic device that used the conductive composite structure may have improved performance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
3/23/2022